Citation Nr: 0610510	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
February 1960.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The Board has reviewed the evidence on file and finds that 
additional evidentiary development is necessary prior to 
appellate review of the veteran's claim.  

The veteran indicated in his claim, and in a February 2004 
statement that he had received treatment from VA medical 
centers in Lyons, New Jersey; Wilmington, Delaware; 
Philadelphia, Pennsylvania; Queens, New York; East Orange, 
New Jersey; and Coatesville, Pennsylvania.  In April 2003, 
the RO notified the veteran that they were requesting records 
from the aforementioned facilities.  However, the record on 
appeal does not contain medical records from the VA medical 
centers in Wilmington, Delaware; East Orange, New Jersey; and 
Coatesville, Pennsylvania.  Moreover, the record contains no 
documentation that such records from those facilities are 
unavailable.  VA treatment records from the New York Harbor 
Health Care System also indicate that the veteran was seen at 
a VA medical center, apparently in Marlboro, South Carolina.  
The RO should continue their efforts to obtain these records.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (CAVC) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U. S. Vet. App. Mar. 3, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  The RO should address 
this deficiency on remand.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, the case is 
hereby REMANDED to the RO for the following action: 

1.  The RO should continue their 
efforts to obtain VA medical center 
records from Wilmington, Delaware; East 
Orange, New Jersey; Coatesville, 
Pennsylvania; and Marlboro, South 
Carolina.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a 
statement to that effect should be 
placed in the veteran's claims file.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The RO should ensure that there 
is compliance with all other VCAA notice 
requirements.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
